Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
Claims 1-10, 12-20 are currently pending with claim 11 being cancelled.  Claims 9 and 18-20 have been withdrawn as being directed to a non-elected invention.  Claims 1-8, 10, and 12-17 are under consideration.  
All rejections are maintained. 
New grounds of rejections are made in view of newly discovered references to Tucker et al. (US 2016/0262291) and Lepine et al. (US 10,094,440).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-7, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0190307 to Li et al. (Li)  in view of JP 2002 347057 (JP’057).  

Li does not explicitly disclose the foam layer having a density of 0.2 to 0.9 g/cc, nor the metal rubber composite comprise a dynamic stiffness of from 1 to 20 N/µm and a damping ratio of from 17 to 50%.  
JP’057, however, discloses a foam gasket comprising a polyurethane foam having a density of 0.5 g/cc (paragraph 12).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane foam having a density of 0.5 g/cc disclosed in JP’057 for the foamed layer disclosed in Li motivated by the desire to improve strength and water resistance while imparting recyclability to the metal rubber composite.  
The combined teachings of Li and JP’057 result in a metal rubber composite meeting all structural limitations and chemistry required by the claims.  
The resulting metal rubber composite comprises a metal layer and a foam layer provided on each side of the metal layer, and a fluorinated polymer release layer provided on the foamed layer.  The resulting foam layer comprises polyurethane foam having a density of 0.5 g/cc. The metal layer has a thickness 
Therefore, the examiner takes the position that the dynamic stiffness of from 1 to 20 N/µm and the damping ratio of from 17 to 50% would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of JP’057 as applied to claims 1 and 12 above, and further in view of US 2010/0258344 to Creasy, Jr. (Creasy).
Neither Li nor JP’057 discloses use of an adhesive to secure the layers to each other.  
Creasy, however, discloses an electromagnetic interference (EMI) shielding gasket comprising a resilient foam core, an electrically conductive layer and an adhesive layer securing the foam core to the electrically conductive layer (abstract).  The resilient foam core comprises a polyurethane foam (paragraph 34).  The electrically conductive layer comprises a metal layer (paragraph 40).  The adhesive layer includes a halogen-free flame retardant agent (paragraph 67).  
. 

Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in  view of JP’057 as applied to claim 1 above, further in view of US 2016/0262291 to Tucker et al. (Tucker).  
Assuming the limitations of at least two foam sub-layers being directly bonded to each other by an adhesive will be incorporated in the claim in Applicant’s next response, the claims are not rendered unobvious because the combined teachings of Li, JP’057 and Tucker suggest that. 
 Neither Li nor JP’057 discloses at least two foam sub-layers being directly bonded to each other by an adhesive and use of an adhesive to secure all the layers of the foam gasket to each other.  
Tucker, however, discloses a foam gasket comprising a foam core surrounded by conductive fabric (abstract, and figure 1).  The foam core is composed of two foam layers having the same or different densities so that the foam gasket can be compressed in predictable and modifiable ways (paragraphs 19 and 23).  The two foam layers are adhered to each other by an adhesive (paragraph 21).  Tucker also mentions that the adhesive provides good bond strength between the foam layer and conductive fabric (paragraph 22).  The adhesive further includes a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer disclosed in Li in the form of two foam sublayers disclosed in Tucker motivated by the desire to provide a foam gasket that can be compressed in predictable and modifiable ways.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive material disclosed in Tucker to secure individual layers of the metal rubber composite together motivated by the desire to improve adhesion strength while imparting flame retardant properties. 

Claims 1-6, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0092119 to Augenheister (Augenheister) in view of US 2015/0093066 to Speicher et al. (Speicher) and US 2018/0252890 to Schmitt et al. (Schmitt).
Augenheister discloses a spherical plain bearing for a ball-and-socket joint includes a metal support layer, an elastic foam layer and a sliding layer and each individual layer being bonded to each other by an adhesive layer (paragraphs 17, 18, 20 and 27).  The elastic foam layer has a thickness of from 0.1 to 1 mm (paragraph 21).  The elastic foam layer is made of silicone rubber, fluoroelastomer or nitrile rubber (paragraph 18).  The sliding layer comprises PTFE filled with lubricants and/or fillers (paragraphs 19 and 20).  

Speicher, however, discloses a bearing laminate including a metal substrate and a sliding layer overlying the metal substrate wherein the metal substrate has a thickness of from 0.05 to 2 mm (paragraph 25).  The sliding layer comprises a fluoropolymer (paragraph 17).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metal support layer disclosed in Augenheister having a thickness in the range instantly claimed motivated by the desire to provide adequate strength to the plain bearing.  
Schmitt, however, discloses a guide system for guiding the linear focusing of a binocular or a telescopic sight comprising a guide body and a slide member which is mounted displaceable relative to the guide body along a guide axis (abstract).  A bearing element is secured on the slide member such that the bearing element is arranged between the guide body and the slide member to reduce a radical play extending radially with respect to the guide axis between the guide body and slide member (figure 8).  The bearing element comprises a glide component and a resilient component wherein the glide component comprises PTFE and wherein the resilient component comprises polyurethane foam having a density from 20 to 30 pcf or 0.3 to 0.5 g/cc (paragraphs 81-83).  

The combined disclosures of Augenheister, Speicher and Schmitt result in a spherical plain bearing meeting all structural limitations and chemistry required by the claims.  
The resulting spherical plain bearing for a ball-and-socket joint includes a metal support layer, an elastic foam layer and a sliding layer and each individual being bonded to each other by an adhesive layer.  The elastic foam layer has a thickness of from 0.1 to 1 mm and a density of from 0.3 to 0.5 g/cc.  The elastic foam layer comprises polyurethane foam.  The sliding layer comprises PTFE filled with lubricants and/or fillers.  The metal layer has a thickness of from 0.05 to 2 mm.     
Therefore, the examiner takes the position that the dynamic stiffness of from 1 to 20 N/µm and the damping ratio of from 17 to 50% would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 1-7, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Augenheister in view of Speicher and US 10,094,440 to Lepine et al. (Lepine).
Augenheister discloses a spherical plain bearing for a ball-and-socket joint includes a metal support layer, an elastic foam layer and a sliding layer and each individual layer being bonded to each other by an adhesive layer (paragraphs 17, 18, 20 and 27).  The elastic foam layer has a thickness of from 0.1 to 1 mm (paragraph 21).  The elastic foam layer is made of silicone rubber, fluoroelastomer or nitrile rubber (paragraph 18).  The sliding layer comprises PTFE filled with lubricants and/or fillers (paragraphs 19 and 20).  
Augenheister does not explicitly disclose a thickness of the metal support layer, and a density of the elastic foam layer.  There is no teaching or suggestion of the spherical plain bearing comprising a dynamic stiffness of from 1 to 20 N/µm, and a damping ratio of from 17 to 50%.  
Speicher, however, discloses a bearing laminate including a metal substrate and a sliding layer overlying the metal substrate wherein the metal substrate has a thickness of from 0.05 to 2 mm (paragraph 25).  The sliding layer comprises a fluoropolymer (paragraph 17).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metal support layer disclosed in Augenheister having a thickness in the range instantly claimed motivated by the desire to provide adequate strength to the plain bearing.  
Lepine, however, discloses a suspension thrust bearing provides a bearing 5 with an inner ring fixed to an upper cap to form an annular upper part, and an outer 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane foam having an inner foam layer and an outer skin layer disclosed in Lepine for the elastic foam layer disclosed in Augenheister motivated by the desire to provide a spherical plain bearing which effectively supports axial loads and damps vibrations and shocks at the same time. 
The combined disclosures of Augenheister, Speicher and Lepine result in a spherical plain bearing meeting all structural limitations and chemistry required by the claims.  
The resulting spherical plain bearing for a ball-and-socket joint includes a metal support layer, an elastic foam layer and a sliding layer and each individual being bonded to each other by an adhesive layer.  The elastic foam layer has a thickness of from 0.1 to 1 mm and a density of from 0.4 to 1.0 g/cc.  The elastic foam layer comprises a polyurethane foam.  The sliding layer comprises PTFE filled with lubricants and/or fillers.  The metal layer has a thickness of from 0.05 to 2 mm.     
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

 Response to Arguments
Applicant alleges that the claim is not rendered obvious because none of the cited references disclose or suggest a bearing laminate having a dynamic stiffness of at least 1 N/µm and not greater than 20 N/µm.  The examiner respectfully disagrees. 
 As previously discussed, it is believed that the dynamic stiffness would be present because like material has like property.  
The combined teachings of Li and JP’057 result in a metal rubber composite meeting all structural limitations and chemistry required by the claims.  
The resulting metal rubber composite comprises a metal layer and a foam layer provided on each side of the metal layer, and a fluorinated polymer release layer provided on the foamed layer.  The resulting foam layer comprises polyurethane foam having a density of 0.5 g/cc. The metal layer has a thickness from 0.25 to 0.75 mm.  The foam layer has a thickness of 0.2 to 0.4 mm.  The fluorinated polymer release layer is formed from PTFE.  

The resulting spherical plain bearing for a ball-and-socket joint includes a metal support layer, an elastic foam layer and a sliding layer and each individual being bonded to each other by an adhesive layer.  The elastic foam layer has a thickness of from 0.1 to 1 mm and a density of from 0.3 to 0.5 g/cc.  The elastic foam layer comprises polyurethane foam.  The sliding layer comprises PTFE filled with lubricants and/or fillers.  The metal layer has a thickness of from 0.05 to 2 mm.     
Therefore, the examiner takes the position that the dynamic stiffness of from 1 to 20 N/µm would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Hai Vo/
Primary Examiner
Art Unit 1788